UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7108



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES NEAL, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-94-27, CA-96-1624-0)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Neal, III, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Neal, III, seeks to appeal the district court’s order

denying his motions for reconsideration of the denial of his 28

U.S.C.A. § 2255 (West Supp. 2001) motion.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Neal, Nos. CR-94-27; CA-96-1624-0 (D.S.C. Apr. 27

& June 15, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2